Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-20 are presented for examination.
Examiner’s Remark
	At the time of writing of the instant action, the Examiner is aware of potential avenues for advancing prosecution and encourages Applicant to contact the Examiner to advance prosecution.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1-20 are rejected under 35 U.S.C. 101 because the claims are directed a network node comprising at least one processor and at least one memory containing instructions that, when executed by the at least one processor, perform method steps. The broadest reasonable interpretation of the claimed at least one processor is a software component; the specification does not appear to provide an explicit definition; the claimed memory is also not explicitly defined. See Microsoft Corp. v. AT&T Corp., 550 U.S. 437, 449 (2007) and In re Warmerdam, 33 F.3d 1354, 1361 (Fed. Cir. 1994). The broadest reasonable interpretation of the recited memory is a signal; the specification appears silent as to the broadest and reasonable interpretation of the recited memory. The definition does not expressly exclude transitory signals. It has been noted that the ordinary and customary meaning of "computer readable storage medium" or a memory, to a person of ordinary skill in the art is broad enough to encompass both non-transitory and transitory media. See Ex parte Mewherter (Appeal 2012-007682) (Precedential). Transitory, propagating signals such as carrier waves are not within any of the four statutory categories (process, machine, manufacture or composition of matter). Therefore, a claim 
Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 terminates with a semicolon and should terminate with a period.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-13 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Ex parte Miyazaki, 89 USPQ2d 1207, 1215 (BPAI 2008) (precedential).
	Independent claim 1 recites “transmitting the first generic aggregate signature to the validator nodes of all concurrent request-fulfillment processes” (emphasis added by the Examiner) and it is unclear as to whether such language is referring to the first concurrent request-fulfillment process, the second concurrent request-fulfillment process, both the first & second current request-fulfillment processes, or another concurrent request-fulfillment process; when a claim is amenable to two or plausible claim constructions, the claim is indefinite for failing to particularly point out and distinctly claim the subject matter the Applicant considers to be the invention.  Ex parte Miyazaki, 89 USPQ2d 1207, 1215 (BPAI 2008) (precedential).
	Claim 3 recites “determining a new validator node to be added to the committee” (emphasis added by the Examiner); it is unclear as to which committee is being referenced as the previously recited subject matter includes “a committee corresponding to the first concurrent request-fulfillment process”, “a committee of the second concurrent request-fulfillment process”.  The claim can also refer to a further distinct committee.  When a claim is amenable to two or plausible claim constructions, the claim is indefinite for failing to particularly point out and distinctly claim the subject matter the Applicant considers to be the invention.  Ex parte Miyazaki, 89 USPQ2d 1207, 1215 (BPAI 2008) (precedential).
	Claim 3 recites “determining a validator node of the committee to be removed based on predetermined rules" (emphasis added by the Examiner) and it is unclear as to whether such language is referring to the previously recited “predetermined rules” or distinct “predetermined rules”; when a claim is amenable to two or plausible claim constructions, the claim is indefinite for failing to particularly Ex parte Miyazaki, 89 USPQ2d 1207, 1215 (BPAI 2008) (precedential).
	Claim 5 recites “the last generic aggregate signature” and lacks antecedent basis.
	Claim 5 twice recites “associate nodes in the committee” and it is unclear as to which associate nodes and committee is being referenced as the claims rely on subject matter which recites numerous committees; when a claim is amenable to two or plausible claim constructions, the claim is indefinite for failing to particularly point out and distinctly claim the subject matter the Applicant considers to be the invention.  Ex parte Miyazaki, 89 USPQ2d 1207, 1215 (BPAI 2008) (precedential).
	Claim 7 recites “receiving a third generic aggregate signature from a leader node of a committee corresponding to a third concurrent request-fulfillment process;” (emphasis added by the Examiner) and it is unclear as to whether the recited “leader node” and “committee”, respectively, refer to previously recited leader nodes and committees, respectively, or to third distinct leader node and committee, respectively.  When a claim is amenable to two or plausible claim constructions, the claim is indefinite for failing to particularly point out and distinctly claim the subject matter the Applicant considers to be the invention.  Ex parte Miyazaki, 89 USPQ2d 1207, 1215 (BPAI 2008) (precedential).
	Claim 8 recites “a committee of a next request-fulfillment process in the pipeline to the leader node of the next committee” (emphasis added by the Examiner) and it is unclear as to whether the recited committee is referring to any one or more of the previously recited committees or another distinct committee; when a claim is amenable to two or plausible claim constructions, the claim is indefinite for failing to particularly point out and distinctly claim the subject matter the Applicant considers to be the invention.  Ex parte Miyazaki, 89 USPQ2d 1207, 1215 (BPAI 2008) (precedential).
	Claim 8 recites “a committee of a next request-fulfillment process in the pipeline to the leader node of the next committee” (emphasis added by the Examiner) and it is unclear as to which leader as there are, as best construed, three leaders or another leader; when a claim is amenable to two or Ex parte Miyazaki, 89 USPQ2d 1207, 1215 (BPAI 2008) (precedential).
	Claim 8 recites “a committee of a next request-fulfillment process in the pipeline to the leader node of the next committee” (emphasis added by the Examiner) and lacks antecedent basis.
	Claim 10 recites “ a committee” and it is unclear as to whether such language is referring to any one of the numerous previously recited committees or another distinct committee; when a claim is amenable to two or plausible claim constructions, the claim is indefinite for failing to particularly point out and distinctly claim the subject matter the Applicant considers to be the invention.  Ex parte Miyazaki, 89 USPQ2d 1207, 1215 (BPAI 2008) (precedential).
	Claim 11 recites “storing the determination of the new validator node to be added and the validator node to be removed” (emphasis added by the Examiner) and each highlighted element lacks explicit antecedent basis.
	Claim 12 recites “the current state” and lacks antecedent basis.
	Claim 12 recites “a committee” and it is unclear as to whether such language is referring to any one of the numerous previously recited committees or another distinct committee; when a claim is amenable to two or plausible claim constructions, the claim is indefinite for failing to particularly point out and distinctly claim the subject matter the Applicant considers to be the invention.  Ex parte Miyazaki, 89 USPQ2d 1207, 1215 (BPAI 2008) (precedential).
	Claim 16 recites “a validator node of the committees” (emphasis added by the Examiner) and it is unclear as to which validator node is being referenced as such recitation is distinct or is referring to one of the numerous validator nodes are previously recited; when a claim is amenable to two or plausible claim constructions, the claim is indefinite for failing to particularly point out and distinctly Ex parte Miyazaki, 89 USPQ2d 1207, 1215 (BPAI 2008) (precedential).
	Claim 16 recites “a validator node of the committees” (emphasis added by the Examiner) and lacks antecedent basis.
	Claim 18 recites “the leader node” and it is unclear as to which leader node is explicitly referenced as the previous claims recite numerous leader nodes.
	Claim 18 recites “the next generic aggregate signature” and lacks antecedent basis.
	Claim 19 recites “the one of the plurality of concurrent request-fulfillment processes” and lacks antecedent basis.
	Claim 19 recites “a preliminary data” and it is unclear as to whether such language is referring to previously recited preliminary data or distinct preliminary data; when a claim is amenable to two or plausible claim constructions, the claim is indefinite for failing to particularly point out and distinctly claim the subject matter the Applicant considers to be the invention.  Ex parte Miyazaki, 89 USPQ2d 1207, 1215 (BPAI 2008) (precedential).
	Claim 20 recites “the leader node in the next committee is the network node;” (emphasis added by the Examiner) and each recitation lacks explicit antecedent basis.
Any claim not specifically addressed above is being rejected as incorporating the deficiencies of a claim upon which it depends.

	The Examiner notes that numerous issues have been identified supra and such a list may not be exhaustive; Applicant is encouraged to carefully review the claims for any additional issues not identified to advance prosecution. While the Examiner has made every attempt to identify all issues, further issues may exist; the claims are wholly rejected under this title for being replete with issues under 35 U.S.C. 112(2)/112(b) and thus the claims as a whole are rejected.
Additional Examiner's Remarks
	The Examiner has noted significant issues supra as to the pending claims under 35 U.S.C. 101 & 35 U.S.C. 112(2)/112(b). Presently, the pending claims do not adequately reflect what the disclosed invention is. The Examiner has incorporated the closest art into the record; any potential rejection in view of art would necessarily be based on speculation and assumptions. See In re Aoyama, 656 F.3d 1293, 1300 (Fed. Cir. 2011), In re Steele, 305 F.2d 859, 862 (CCPA 1962) and In re Wilson, 424 F.2d 1382, 1385 (CCPA 1970). The fact that the claims are not rejected under 35 U.S.C. 102/103 should not be construed as being allowable over art and does not reflect on the adequacy of the prior art evidence in the record.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6, 14 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over YIN, MAOFAN et al., “HotStuff: BFT Consensus in the Lens of Blockchain” (as cited in the Information Disclosure Statement), hereinafter referred to as HotStuff, in view of AMSDEN, ZACHARY et al., “The Libra Blockchain” (as cited in the Information Disclosure Statement), hereinafter referred to as Libra.
Re claims 1 and 14: HotStuff teaches a network node in a network comprising a pipeline of request-fulfillment processes having a first concurrent request-fulfillment process and at least a second concurrent request-fulfillment process, each of the concurrent request-fulfillment processes having a set of phases that are offset in time and corresponding to a different committee of validator nodes, wherein each committee of validator nodes comprises a respective leader node and plurality of associate nodes in that committee (pages 6-8, section 4.3), wherein the network node is a leader node in a committee corresponding to the first concurrent request-fulfillment process and is an associate node in a committee of the second concurrent request-fulfillment process (page 2, at least: “Lastly, having (almost) canonized all the phases, it is very easy to pipeline HotStuff, and to frequently rotate leaders”, “HotStuff support frequent succession of leaders”; page 4, at least: “The need to address rotating leaders in these hybrid solutions and others provide the motivation behind HotStuff.” Page 6, section 4.3: “A replica can have more than one role.  For example, a leader is also a (normal) replica.”), and wherein the network node comprises at least one processor and at least one memory containing instructions that, when executed by the at least one processor, configure the network node to perform steps comprising (pages 15-16, section 8):
	receiving a plurality of requests; generating preliminary data as the leader node of the first concurrent request-fulfillment process; transmitting preliminary data as the leader node of the committee corresponding to the first concurrent request-fulfillment process to associate nodes in the committee corresponding to the first concurrent request-fulfillment process (pages 6-7, section 4.3; note steps implemented “as a leader”; pages 9-10, section 5);
	receiving partial signatures from associate nodes of all concurrent request-fulfillment processes;
generating first generic aggregate signature based on the partial signatures received from the associate nodes of all concurrent request-fulfillment processes; transmitting the first generic aggregate signature 
	Libra teaches generating partial signatures as an associate node in a committee corresponding to the second concurrent request-fulfillment process; and receiving a second generic aggregate signature from a leader node of the committee corresponding to the second concurrent request-fulfillment process (pages 17-19, section 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of HotStuff with the teachings of Libra, for the purpose of providing advantages, extensions & modifications of the core HotStuff protocol using the LibraBFT protocol; such rationale is explicitly stated by the Libra reference.
Re claim 4: The combination of HotStuff and Libra teaches the preliminary data is a block in a blockchain (HotStuff: page 1, section 1; page 2: “Our contributions”; Libra: page 14, section 4.2, pages 17-18, section 5, “Overview of LibraBFT”).
Re claim 6: The combination of HotStuff and Libra teaches each generic aggregate signature is a numerical value (HotStuff: page 4, section 3, “Cryptographic primitives”; pages 6-7, Algorithm 1 & 2).
Re claim 18: The combination of HotStuff and Libra teaches transmitting partial signatures as the associate node of the concurrent request-fulfilment processes comprises transmitting the partial signatures to the leader node that generates the next generic aggregate signature in the pipeline (Libra: pages 17-19, section 5).
Re claim 19: The combination of HotStuff and Libra teaches the leader node that generates the next generic aggregate signature in the pipeline is the leader node of the one of the plurality of concurrent request-fulfillment processes that is at a Prepare phase, wherein the leader node has not transmitted or received a first generic aggregate signature based on verification of a preliminary data in 
Re claim 20: The combination of HotStuff and Libra teaches receiving final data comprising information of a committee of a next request-fulfillment process in the pipeline, wherein the information indicates that the leader node in the next committee is the network node;  and becoming the leader node in the committee of the next request-fulfilment process

Claims 2 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over YIN, MAOFAN et al., “HotStuff: BFT Consensus in the Lens of Blockchain” (as cited in the Information Disclosure Statement), hereinafter referred to as HotStuff, in view of AMSDEN, ZACHARY et al., “The Libra Blockchain” (as cited in the Information Disclosure Statement), hereinafter referred to as Libra, in further view of Karame et al (U.S. Pat App Pub 2018/0157558 A1), hereinafter referred to as Karame.
	Re claims 2 and 15: The combination of HotStuff and Libra teaches all the limitations of claims 1 and 14 as previously stated.
	Karame teaches the respective leader node and the plurality of associate nodes in each committee are arranged as a tree structure (¶14; ¶53; ¶70; ¶97; ¶136).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of HotStuff and Libra with the teachings of Karame, for the purpose of providing predictable variations in the network topology in which the nodes are connected to each other; while HotStuff and Libra discuss tree nodes explicitly provides for Byzantine fault tolerant protocols to be implemented in a tree-topology; doing so has the known benefit of providing fast dissemination of messages via a logarithmic cost per node.

Claims 3, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over YIN, MAOFAN et al., “HotStuff: BFT Consensus in the Lens of Blockchain” (as cited in the Information Disclosure Statement), hereinafter referred to as HotStuff, in view of AMSDEN, ZACHARY et al., “The Libra Blockchain” (as cited in the Information Disclosure Statement), hereinafter referred to as Libra, in further view of Christidis et al (U.S. Pat App Pub 2018/0121909 A1), hereinafter referred to as Christidis.
	Re claims 3 and 16: The combination of HotStuff and Libra teaches all the limitations of claims 1 and 14 as previously stated.
	Christidis teaches the plurality of requests being candidate requests, wherein generating preliminary data as the leader node of the first concurrent request-fulfillment process further comprises: determining a new validator node to be added to the committee based on predetermined rules and the received candidate requests;  determining a validator node of the committee to be removed based on predetermined rules;  and storing information corresponding to the new validator node to be added and the validator node to be removed in the preliminary data (Fig 5; ¶30-¶33).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of HotStuff and Libra with the teachings of Christidis, for the purpose of providing creating blockchain networks meeting trust and agility requirements; doing so assures agility, trust and confidentiality criteria in utilizing validator nodes and thus preventing nodes with slower speed, lacking power/capacity or lesser reputation from degrading the blockchain network.
Re claim 17: The combination of HotStuff, Libra and Christidis teaches the preliminary data is a block in a blockchain (HotStuff: page 1, section 1; page 2: “Our contributions”; Libra: page 14, section 4.2, pages 17-18, section 5, “Overview of LibraBFT”).


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over YIN, MAOFAN et al., “HotStuff: BFT Consensus in the Lens of Blockchain” (as cited in the Information Disclosure Statement), hereinafter referred to as HotStuff, in view of AMSDEN, ZACHARY et al., “The Libra Blockchain” (as cited in the Information Disclosure Statement), hereinafter referred to as Libra, in further view of OH et al (U.S. Pat App Pub 2020/0403776 A1), hereinafter referred to as OH.
Re claim 5: The combination of HotStuff and Libra teaches all the limitations of claim 1 and further teaches generating the first generic aggregate signature based on the partial signatures further comprises: determining that at least a first threshold number of associate nodes in the committee corresponding to the first concurrent request-fulfillment process have verified the preliminary data (HotStuff: page 4, section 3, “Cryptographic primitives”; page 5, section 4; page 7, section “Algorithm 2”, note specifically phases “as a leader”).
OH teaches determining that at least a second threshold number of associate nodes in the committee corresponding to the second concurrent request-fulfillment process have verified the last generic aggregate signature received (¶7-¶8; ¶25; ¶103-¶105; ¶195; ¶209; pages 15-16, claims 1 & 2). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of HotStuff and Libra with the teachings of OH, for the purpose of providing numerous rounds of consensus; doing so has the known benefit of further securing and optimizing BFT networks.
Conclusion
	Examiner's Note: 
The Examiner identified and designated “the particular part[s] [of the references] relied on” as provided in 37 C.F.R § 1.104(c)(2).
A reference is not limited to the disclosure of specific working examples. In re Mills, 470 F.2d 649, 651 (CCPA 1972); In re Fracalossi, 681 F.2d 792, 794 n.1 (CCPA 1982) (A prior art reference’s 
“The prima facie case is merely a procedural device that enables an appropriate shift of the burden of production.” Hyatt v. Dudas, 492 F.3d. 1365, 1369 (Fed. Cir. 2007) (citing In re Oetiker, 977 F.2d 1443, 1445 (Fed. Cir. 1992)). The court has, thus, held that the USPTO carries its procedural burden of establishing a prima facie case when its rejection satisfies the requirements of 35 U.S.C. § 132 by notifying the applicant of the reasons for rejection, “together with such information and references as may be useful in judging of the propriety of continuing the prosecution of [the] application.” See In re Jung, 637 F.3d 1356, 1362 (Fed. Cir. 2011).
MPEP 2123 [R – 08.2012] states: "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) (reference disclosing optional inclusion of a particular component teaches compositions that both do and do not contain that component); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998) (The court held that the prior art anticipated the claims even though it taught away from the claimed invention. "The fact that a modem with a single carrier data signal is shown to be less than optimal does not vitiate the fact that it is disclosed.").

In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. See: Ralston Purina Co. v. FarMar-Co, Inc., 772 F.2d 1570, 1575 (Fed. Cir. 1985), In re Kaslow, 707 F.2d 1366, 1375 (Fed. Cir. 1983), Ariad Pharmaceuticals, Inc. v. Eli Lilly and Co., 598 F.3d 1336, 1352 (Fed. Cir. 2010), Purdue Pharma L.P. v. Faulding, Inc., 230 F.3d 1320, 1323 (Fed. Cir. 2000), Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 1560 (Fed. Cir. 1991) and TurboCare Div. of Demag Delavel Turbomachinery Corp. v. Gen. Elec. Co., 264 F.3d 1111, 1118 (Fed. Cir. 2001)

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTOL-892.


	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN B SCHWARTZ whose telephone number is (571)270-3850.  The examiner can normally be reached on 9am-7pm EST, Monday-Thursday, 9am-5pm EST, Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph P Hirl can be reached on (571)272-3685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/DARREN B SCHWARTZ/Primary Examiner, Art Unit 2435